Title: From Thomas Jefferson to David Humphreys, 6 November 1792
From: Jefferson, Thomas
To: Humphreys, David



Dear Sir
Philadelphia Nov. 6. 1792.

We have never known so long an interval during which there has not been a single vessel going to Lisbon. Hence it is that I am so late in acknoleging the receipt of your letters from No. 54. to 58. inclusive, and that I am obliged to do it by the way of London, and consequently cannot send you the newspapers as usual.
The summer has been chiefly past in endeavoring to bring the North-Western Indians to peace, and in preparing for a vigorous operation against them the ensuing summer, if peace should not be made. As yet no symptoms of it appear on their part. In the mean time there is danger of a war being kindled up on our South Western frontiers, by the Indians in that quarter, excited, as we have reason to believe by some Spanish officers. We trust that it has not been with the authority of their government.
To counterbalance these evils, we have had the blessing of another plentiful harvest of the principal grains. Tobacco and Indian corn have suffered from the early frosts. We have very earnest demands for supplies of grain from Marseilles: but the Algerine cruisers are an impediment. Would it be practicable for you, without awaiting a general treaty, to obtain permission for our flour to be carried to Portugal? Nothing is more demonstrable than that this restriction is highly injurious to Portugal as well as to us.
Congress assembled yesterday. The President will meet them today, and I will inclose you a copy of his speech whereby you will see the chief objects which will be under their consideration during the present session. Your newspapers shall be sent by the very first vessel bound to Lisbon directly. I am, with sentiments of great & sincere esteem Dear Sir Your most obedt & most humble servt

Th: Jefferson


Nov. 7. P.S. After writing this letter your No. 59. came to hand. It seems then that so far from giving new liberties to our corn-trade, Portugal contemplates the prohibition of it, by giving that trade  exclusively to Naples. What would she say should we give our wine trade exclusively to France and Spain? It is well known that far the greatest proportion of the wine we consume is from Portugal and it’s dependancies, and it must be foreseen that from the natural increase of population in these states, the demand will become equal to the uttermost abilities of Portugal to supply, even when her last foot of land shall be put into culture. Can a wise statesman seriously think of risking such a prospect as this? To me it seems incredible: and if the fact be so, I have no doubt you will interpose your opposition with the minister, developing to him all the consequences which such a measure would have on the happiness of the two nations. He should reflect that nothing but habit has produced in this country a preference of their wines over the superior wines of France, and that if once that habit is interrupted by an absolute prohibition it will never be recovered.


P.S. Nov. 9. 1792. A direct conveyance to Lisbon occurring, your letter is sent by that instead of viâ London, and you will receive by her the newspapers.


Th:J.

